        Case 2:19-cv-01511-ILRL-DMD Document 12 Filed 10/04/19 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 AUDRA MITCHELL,                                                    CIVIL ACTION
 Plaintiff

 -vs-
                                                                    No. 2:19-cv-01511-ILRL-
 BLOOMIN’ BRANDS, INC.,                                             DMD
 Defendant.


     ______________________________________________________________________

      STIPULATED NOTICE OF SETTLEMENT AND VOLUNTARY DISMISSAL
     ______________________________________________________________________

        Plaintiff and Defendant (collectively, “the Parties”), by and through their undersigned

counsel, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, notify the

Court that a settlement has been reached in the above-referenced matter. The Parties request that

the Court dismiss this action with prejudice, with each party to pay its own costs and fees.


               Respectfully submitted this 4th day of October, 2019.


                                                     __/s/ Casey Denson____________
                                                     Casey Rose Denson, Esq.
                                                     Casey Denson Law, LLC
                                                     3436 Magazine Street, Unit #7005
                                                     New Orleans, LA 70115
                                                     Telephone: (504) 224-0110
                                                     E-mail: cdenson@caseydensonlaw.com
                                                     Attorney for Plaintiff

                                                     __/s/ Kenneth Bordes___________
                                                     Kenneth Bordes, Esq.
                                                     Kenneth C. Bordes, Attorney at Law, LLC
                                                     2725 Lapeyrouse Street
                                                     New Orleans, LA 70119
                                                     Telephone: 504-588-2700
                                                     Email: kcb@kennethbordes.com
                                                     Attorney for Plaintiff
Case 2:19-cv-01511-ILRL-DMD Document 12 Filed 10/04/19 Page 2 of 2




                                   /s/ Thomas P. Hubert_________
                                   THOMAS P. HUBERT (La. Bar No. 19625)
                                   JASON A. CULOTTA (La. Bar No. 35731)
                                   JONES WALKER, LLP
                                   201 St. Charles Avenue - 50th Floor
                                   New Orleans, Louisiana 70170-5100
                                   Telephone: (504) 582-8384
                                   Facsimile: (504) 589-8384
                                   Email: thubert@joneswalker.com
                                   Email: jculotta@joneswalker.com
                                   Counsel for Bloomin’ Brands, Inc.
